  Case 2:19-mc-00010-CJC-JC Document 18 Filed 02/26/19 Page 1 of 1 Page ID #:320

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES - GENERAL
 Case No.        2:19-mc-00010-CJC(JCx)                                           Date   February 26, 2019
 Title           Planned Parenthood Federation of America Inc, et al. v. Center for Medical Progress,
                 et al.




 Present: The Honorable        Jacqueline Chooljian, United States Magistrate Judge
                 Kerri Hays                                 CS 02-26-19                            N/A
                Deputy Clerk                         Court Reporter / Recorder                   Tape No.
                Attorney Present for Movant:                        Attorney Present for Respondents:
                       Paul M. Jonna                                 Michael R. Tein (telephonically)


 Proceedings:             HEARING ON MOTION TO COMPEL (DOCKET NO. 1)

        Case called. Counsel made their appearances. The Court heard argument from counsel. For
reasons stated on the record, the Court granted in part and denied in part the Motion to Compel and
denied Respondents’ cross-motion for sanctions. More specifically: (1) to the extent Respondents may
not already have conducted a reasonably diligent search for responsive documents in their possession,
custody or control, the Court ordered them to do so and to produce any such responsive documents in
their possession, custody or control; and (2) to the extent Respondents have already conducted a
reasonably diligent search for responsive documents in their possession, custody or control, the Court
ordered that no further action by Respondents was necessary.




                                                                                         30 mins
                                                                          Initials of Deputy Clerk: klh




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
